ON MOTION FOR REHEARING
SHARP, Judge.
The opinion previously issued on March 22, 1984, is withdrawn, and the following opinion is substituted in its stead.
Rose appeals his judgment adjudicating him guilty of robbery1 and his sentence of ten years imprisonment. We previously reversed and remanded this cause because the record that was before us established that the acting circuit court judge was without jurisdiction to try the matter on the second day of trial and to subsequently sentence Rose. By a timely motion for rehearing, the state has belatedly advised us of the existence of appropriate orders granting the acting circuit court judge the authority to act on the questioned days. The state’s motion and exhibits are supported by an affidavit from the circuit court clerk. Because the acting circuit court judge had jurisdiction over this case, and because no other error is demonstrated, the final judgment and sentence are affirmed.
AFFIRMED.
DAUKSCH and FRANK D. UP-CHURCH, JJ„ concur.

. § 812.13(2)(c), Fla.Stat. (1981).